Citation Nr: 0910363	
Decision Date: 03/19/09    Archive Date: 03/26/09

DOCKET NO.  05-11 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to disability compensation under the provisions 
of 38 U.S.C.A. § 1151 for a liver disorder, to include 
hepatitis, claimed to have resulted from the medication Zocor 
(simvastatin) prescribed by VA between July 2003 and November 
2003.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J.G. Reinhart, Associate Counsel




INTRODUCTION

The Veteran served on active duty from June 1971 to June 
1973.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from August 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In his November 2005 substantive appeal, the Veteran 
requested a hearing before a member of the Board.  The Board 
scheduled a hearing for February 2008 and informed the 
Veteran of that hearing in a December 2007 letter.  In 
January 2008 the Veteran canceled that hearing.  

In April 2008, this matter was remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC. to obtain 
a VA medical opinion and to provide the Veteran with the text 
of applicable statute and regulation.  A medical opinion was 
obtained in May 2008.  

In September 2008, the Board again remanded the matter to the 
Appeals Management Center (AMC), in Washington, DC. for the 
Veteran could be provided the text of applicable statute and 
regulation.  That was completed RO in a Supplemental 
Statement of the Case (SSOC) sent to the Veteran in November 
2008.  All actions requested in the Remands complete, the 
matter has properly been returned to the Board for appellate 
consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In July 2008, the RO received evidence from the Veteran.  In 
February 2009, the Board received additional argument and 
evidence from the Veteran.  At that time he waived RO 
consideration of the evidence in the first instance.  
Therefore, the Board will adjudicate the appeal with 
consideration of all evidence of record, regardless of when 
the evidence was submitted.  See 38 C.F.R. § 20.1304(c) 
(2008).  



FINDING OF FACT

The Veteran has no additional disability due to VA's 
treatment of his hyperlipidemia with the drug Zocor.  


CONCLUSION OF LAW

The criteria for compensation under the provisions of 38 
U.S.C.A. § 1151 for liver disease, including hepatitis C, 
have not been met.  38 U.S.C.A. §  1151 (West 2002 & Supp. 
2008); 38 C.F.R. §§  3.102, 3.361 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to compensation 
benefits for liver disease, including hepatitis C, based on 
treatment by VA in 2001 with the drug Zocor.  Specifically, 
he stated in his March 2004 claim "I'm requesting s/c for 
hepatitis as a result of being prescribed Zocor.  The zocor 
also has caused a liver condition.  Please award me S/C for 
hepatitis and liver condition."  

The Veteran explained his belief that he was found to have 
elevated liver function enzymes in November 2003, after VA 
had prescribed the drug Zocor, that he was told to 
discontinue Zocor and report to the VA medical center.  He 
reports that after further laboratory tests, he was diagnosed 
with hepatitis C.  The Veteran concluded that service 
connection was thus warranted for hepatitis C.  

Under 38 U.S.C.A. § 1151, compensation shall be awarded for a 
qualifying additional disability or death.  For purposes of 
this section, a disability or death is a qualifying 
additional disability if the disability or death was not the 
result of the Veteran's willful misconduct and (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the Veteran 
under any law administered by the Secretary, and the 
proximate cause of the disability or death was (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of the 
Department in furnishing the hospital care, medical or 
surgical treatment, or examination; or (B) an event not 
reasonably foreseeable. 38 U.S.C.A. § 1151.

After the Veteran files his claim in March 2004, VA 
regulations governing the adjudication of claims for benefits 
under 38 U.S.C.A § 1151(a) were amended, effective September 
2, 2004.  69 Fed. Reg. 46,426 (Aug. 3, 2004) (codified at 38 
C.F.R. § 3.361).  This amendment was to implement the 
provisions of 38 U.S.C.A. § 1151 which had been amended 
effective prior to the date that the Veteran filed this 
claim.

VA's General Counsel, in a precedent opinion, has held that 
when a new regulation is issued while a claim is pending 
before VA, unless clearly specified otherwise, VA must apply 
the new provision to the claim from the effective date of the 
change as long as the application would not produce 
retroactive effects.  VAOPGCPREC 7-2003 (November 19, 2003).  
In addition, the Board may consider regulations not 
considered by the RO if the claimant is not prejudiced by the 
Board's action in applying those regulations in the first 
instance.  VAOPGCPREC 16-92 (Jul. 24, 1992); VAOPGCPREC 11-97 
(Mar. 25, 1997).

The new regulations implement the current provisions of 38 
U.S.C.A. § 1151.  Controlling law in this case is 38 U.S.C.A. 
§ 1151, the provisions of which that are applicable to this 
claim were in place when the Veteran filed his claim 2003.  
The regulations have no retroactive effect and, in any event, 
merely implement existing law.  Kuzma v. Principi, 341 F.3d 
1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003; 69 Fed. Reg. 25179 
(2004).  

To determine whether additional disability exists within the 
meaning of § 1151, the Veteran's condition immediately prior 
to the beginning of the hospital care, medical or surgical 
treatment, examination, training and rehabilitation services, 
or compensated work therapy program upon which the claim is 
based is compared to his or her condition after such care, 
treatment, examination, services, or program has been 
completed.  38 C.F.R. § 3.361(b).  Each body part or system 
involved is considered separately.  Id.

To establish causation, evidence must show that the hospital 
care, medical or surgical treatment, or examination resulted 
in the veteran's additional disability or death.  Merely 
showing that a veteran received care, treatment, or 
examination and that the veteran has an additional disability 
or died does not establish cause.  38 C.F.R. § 3.361(c)(1).

Hospital care, medical or surgical treatment, or examination 
cannot cause the continuance or natural progress of a disease 
or injury for which the care, treatment, or examination was 
furnished unless VA's failure to timely diagnose and properly 
treat the disease or injury proximately caused the 
continuance or natural progress.  38 C.F.R. § 3.361(c)(2). 

The proximate cause of disability or death is the action or 
event that directly caused the disability or death, as 
distinguished from a remote contributing cause.  38 C.F.R. § 
3.361(c)(3).  To establish that carelessness, negligence, 
lack of proper skill, error in judgment, or similar instance 
of fault on VA's part in furnishing hospital care, medical or 
surgical treatment, or examination proximately caused a 
Veteran's additional disability or death, it must be shown 
that the hospital care, medical or surgical treatment, or 
examination caused the veteran's additional disability or 
death (as explained in paragraph (c) of this section); and 
(i) VA failed to exercise the degree of care that would be 
expected of a reasonable health care provider; or (ii) VA 
furnished the hospital care, medical or surgical treatment, 
or examination without the veteran's or, in appropriate 
cases, the veteran's representative's informed consent.  Id.  
This element of a 38 U.S.C.A. § 1151 claim is hereinafter 
referred to as the proximate cause element.

To determine whether there was informed consent, VA will 
consider whether the health care providers substantially 
complied with the requirements of § 17.32 of this chapter.  
Id.  Minor deviations from the requirements of § 17.32 of 
this chapter that are immaterial under the circumstances of a 
case will not defeat a finding of informed consent.  Id.  
Consent may be express (i.e., given orally or in writing) or 
implied under the circumstances specified in § 17.32(b) of 
this chapter, as in emergency situations.  

Whether the proximate cause of a Veteran's additional 
disability or death was an event not reasonably foreseeable 
is in each claim to be determined based on what a reasonable 
health care provider would have foreseen.  38 C.F.R. § 
3.361(d).  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of 
the treatment provided.  Id.

To simplify the above in this case, first there must be a 
showing that the Veteran had disability additional to that he 
had prior to the VA treatment in question.  Second, there 
must be a showing that the treatment actually caused the 
additional disability, not merely that the treatment was 
coincident with additional disability.  Third, there must be 
a showing of fault on the part of VA or that the event 
causing the additional disability was not reasonably 
foreseeable.  

In this case, the Veteran was not known to have hepatitis C 
prior to his treatment by VA with Zocor for his 
hyperlipidemia.  However, the preponderance of the evidence 
shows that VA's treatment with Zocor did not actually cause 
his hepatitis C.  Thus, as to the Veteran's hepatitis C, his 
claim fails based on the actual causation element.  

As to any other liver damage, the preponderance of the 
evidence shows that the Veteran had a short term change in 
laboratory test results due to treatment with Zocor, but this 
did not result in disability or permanent damage.  Thus, 
there is no additional disability caused by VA's treatment of 
the Veteran with Zocor.  

VA clinic notes from January 2003 document that the Veteran 
sought treatment for management of hyperlipidemia.  At that 
time he reported no risk factors for hepatitis C.  That same 
date the Veteran was diagnosed with hyperlipedimia.  Of 
record are laboratory test results, also from that same date.  
These results list values within the respective reference 
ranges for aspartate aminotransferase (AST)/(serum glutamic 
oxaloacetic transaminase [SGOT - same as AST]) and alanine 
aminotransferase (ALT)/serum glutamate pyruvate transaminase 
(SGPT - same as ALT)).  

Notes from July 2003 indicate laboratory tests, including a 
liver panel, and that the Veteran was started on Zocor for 
treatment of his hyperlipidemia.  VA laboratory tests results 
dated in September 2003 and laboratory test results from June 
2003 annotated as related to Zurich Life Insurance, show 
values for AST/SGOT, and ALT/SGPT within the respective 
reference ranges.  

VA laboratory test results from November 17, 2003 show values 
greater than the reference range for AST/SGOT and for 
ALT/SGPT.  A VA clinic note, dated November 18, 2003, 
documents that a VA nurse telephoned the Veteran and informed 
him to discontinue Zocor and to report to the clinic the next 
day.  

On November 19, 2003, the Veteran was admitted to a VA 
Medical Center (VAMC) for a single day.  He was diagnosed 
with transaminitis.  Listed as part of the discharge 
conditions were follow-up with the lipid clinic and with his 
primary care physician, and laboratory appointments for liver 
function tests until the transaminitis resolved.  

The one day inpatient summary documented that the Veteran's 
elevated transaminase was most likely due to Zocor and that 
his AST and ALT had been decreasing since Zocor was 
discontinued.  He had no sign of hepatic production 
dysfunction, and glucose, albumin, coag were all within 
normal limits.  

The report stated that it was unlikely that he had liver 
shock since his blood pressure was stable.  Serology was 
negative for hepatitis A and B, but pending for hepatitis C.  

On December 2, 2003, the Veteran underwent an unrelated VA 
examination (for his diabetes mellitus).  Under a heading for 
records review, the examining physician reported that the 
Veteran had been tested for hepatitis and found to be 
positive for hepatitis C antibodies.  

Laboratory results from December 4, 2003 show AST/SGOT values 
within the reference range and ALT/SGPT values above the 
normal range but much less than the previous result.  Results 
from May 2004 show all values within the reference range.  

A VA treatment note from December 22, 2003 lists "Hep C - 
Immunize Hep A and B  consult liver clinic."  A liver 
consult result from eight days later reports a request to 
evaluate the Veteran with a history of chronic hepatitis C.  

In July 2004, the Veteran underwent a VA examination with 
regard to his claim for compensation for liver disease.  The 
examining physician recounted the Veteran's relevant history.  
After referring to the elevated transaminase the physician 
stated "[a]pparently all they had to do was discontinue the 
Zocor,  Recent laboratory work done May 6, 2004 and July 15, 
2004 show normal AST and ALT."  As an impression, the 
examiner listed "1. 1151 - statues post hepatitis secondary 
to reaction to Zocor.  2.  Liver function tests now normal 
post discontinuing the drug."

This is some evidence unfavorable to the Veteran's claim in 
that it tends to show that the Veteran suffered only a short 
term change in laboratory test results due to treatment with 
Zocor.  However, from this report, the Board could not 
determine if the Veteran had any residual disability from the 
Zocor reaction or if there was any relationship between his 
hepatitis C diagnosis and the Zocor treatment.  

A November 2004 VA metabolic attending consult result 
documented that the Veteran had hepatitis C and high low 
density lipoprotein (LDL).  The note went on to provide as 
follows:  

[a]pparently he had a  reaction to zocor 
with marked increased in LFTs (was it 
proven that this was due to zocor?).  
Typically zocor is not accompanied by 
such severe reactions, even in the 
presence of hep C.  Anyway, if you are 
convinced of the hepatoxicity of zocor in 
this pt, you can treat with combined 
ezetia (10 mg) and colestipol granualses 
(10mg/day).  

Finding the evidence of record insufficient to decide the 
Veteran's claim, the Board remanded the issue in April 2008 
to obtain a medical opinion.  

In May 2008, a VA physician reviewed the Veteran's claims 
file and provided a medical opinion as to whether VA's 
treatment of the Veteran with the drug Zocor was related to 
the Veteran's liver disability, including hepatitis C.  The 
physician summarized the relevant facts of the case.  He 
remarked that in November 2003 it was found that the Veteran 
had elevated ALT and AST enzymes with no other signs or 
symptoms of liver disease.  He remarked that once Zocor had 
been discontinued, subsequent testing revealed that the liver 
enzymes had returned to normal and there has been no 
indication of any permanent or continued hepatic damage from 
the Zocor.  He also reported that the Veteran has been shown 
to be hepatitis C positive.  

With regard to the Veteran's hepatitis C, the physician 
opined, , that "[t]here is no way this is related to the 
Zocor medication, since hepatitis C is a blood or body fluid 
borne infectious disease."  

Additionally, the physician provided an opinion as to both 
the proper care VA exercised in prescribing Zocor and, more 
significantly, that the Zocor simply caused no disability.  
He stated as follows:  

No chronic disability or permanent liver 
damage has been incurred by the Veteran 
related to the treatment with Zocor, 
which was appropriately prescribed for 
appropriate indications, and for which he 
underwent appropriate screening followup 
lab testing, and which was appropriately 
discontinued upon the findings of 
abnormal LFTs.  No evidence of lack of 
care or skill, nor any poor judgment or 
fault of other kind is evidenced in the 
records regarding treatment of this 
Veteran with Zocor for his 
hyperlipidemia.  

The Veteran has the following documents to support his 
argument.  (1) A page listing diseases that are subject to 
presumptive service connection due to herbicide exposure.  
(2) A page entitled "Porphyria cutanea tarda" apparently 
obtained from an internet website and containing the words 
"Al NetDoctor."  (3)  The manufacturer's insert for Zocor.  

Medical treatise information may be regarded as competent 
evidence where "standing alone, [it] discusses generic 
relationships with a degree of certainty such that, under the 
facts of a specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion."  Wallin v. West, 11 
Vet. App. 509, 513 (1998). 

Items (1) and (2) are general and, standing alone, do not 
discuss generic relationships with a degree of certainty such 
that, under the facts of this case, there is at least 
plausible causality based upon objective facts rather than on 
an unsubstantiated lay medical opinion.  Hence these 
documents are not probative in this case.  

The manufacturer's insert is probative evidence.  However, it 
is reasonable to assume that the physician who rendered the 
May 2008 medical opinion was aware of the information 
contained in the manufacturer's insert.  That medical 
opinion, based on the specific facts of this case and 
following a review of this Veteran's medical history, is 
afforded considerably greater probative value than is the 
manufacturer's insert submitted by the Veteran.  

In a February 2009 letter, the Veteran argued from these 
documents as to why VA should not have prescribed Zocor, 
based on his belief that Zocor caused additional disability.  
He has not demonstrated that he has the medical expertise to 
render a medical opinion on an issue as complex as whether a 
prescribed drug caused a disease or caused permanent liver 
damage.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  
See also Bostain v. West, 11 Vet. App. 124, 127 (1998) citing 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992) (a layperson 
without the appropriate medical training and expertise is not 
competent to provide a probative opinion on a medical matter, 
to include a diagnosis of a specific disability and a 
determination of the origins of a specific disorder).  

The Board recognizes that some questions that appear at first 
glance to be of a medical nature are not medical in nature 
and are subject to the reports of a layperson.  See Barr v. 
Nicholson, 21 Vet. App. 303 (2007).  When a condition may be 
diagnosed by its unique and readily identifiable features, 
the presence of the disorder is not a determination "medical 
in nature" and is capable of lay observation.  Id.  

Similarly, lay evidence can be competent and sufficient to 
establish a diagnosis of a condition when (1) a layperson is 
competent to identify the medical condition, (2) the 
layperson is reporting a contemporaneous medical diagnosis, 
or (3) lay testimony describing symptoms at the time supports 
a later diagnosis by a medical professional.  Jandreau v. 
Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

Unlike diagnoses of a dislocated shoulder and varicose veins 
which were the subjects of the Jandreau and Barr decisions, 
whether the Veteran suffered any lasting liver damage or 
disability due to his reaction to Zocor and whether Zocor 
caused his hepatitis C are questions medical in nature and 
are too complex to be subject to the opinion of a layperson.  
See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007) 
(explaining in footnote 4 that a Veteran is competent to 
provide a diagnosis of a simple condition such as a broken 
leg, but not competent to provide evidence as to more complex 
medical questions).  Therefore, while the Board has 
considered the Veteran's argument, the Board finds that the 
Veteran's opinion with regard to these questions is not 
competent evidence.  See Espiritu and Woehlaert v. Nicholson, 
21 Vet. App. 456 (2007).

The most probative evidence of record, the VA treatment 
notes, the 2004 VA examination results, and in particular, 
the May 2008 VA medical opinion, outweigh the evidence 
favorable to the Veteran's claim.  That favorable evidence 
consists of little more than the manufacturer's insert 
provided by the Veteran.  As the evidence preponderates 
against his claim, his appeal must be denied.  The evidence 
in this case is not so evenly balanced so as to allow 
application of the benefit-of- the-doubt rule.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102 (2008).  

Duties to notify and assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the RO.  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims provided guidance as to 
the VCAA notice requirements triggered by VA's receipt of a 
claim for compensation benefits.  As applied to a claim for 
benefits under 38 U.S.C.A. § 1151, 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) require VA to review the information and 
the evidence presented with the claim and to provide the 
claimant with notice of what information and evidence not 
previously provided, if any, will assist in substantiating, 
or is necessary to substantiate, each of the elements of the 
claim, including notice of what is required to show that 
benefits under 38 U.S.C.A. § 1151 are warranted and that a 
disability rating and an effective date for the award of 
benefits will be assigned if such benefits are awarded.  

Here, the duty to notify was not completely satisfied prior 
to the initial unfavorable decision on the claim by the RO.  
Under such circumstances, VA's duty to notify may not be 
"satisfied by various post-decisional communications from 
which a claimant might have been able to infer what evidence 
the VA found lacking in the claimant's presentation."  
Rather, such notice errors may instead be cured by issuance 
of a fully compliant notice, followed by readjudication of 
the claim.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. 
Cir. 2006) (where notice was not provided prior to the RO's 
initial adjudication, this timing problem can be cured by the 
Board remanding for the issuance of a VCAA notice followed by 
readjudication of the claim by the RO) see also Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a 
fully compliant VCAA notification followed by readjudication 
of the claim, such as a statement of the case or supplemental 
statement of the case, is sufficient to cure a timing 
defect).  

In this case, the VCAA duty to notify was satisfied by 
letters sent to the Veteran in March 2004, March 2006, and 
April 2008.  The March 2004 letter was sent prior to the 
initial RO decision.  That letter fully addressed all three 
notice elements as applied to other than assignment of 
disability ratings and effective dates.  That letter informed 
the Veteran of what evidence was required to substantiate the 
claim and of the Veteran's and VA's respective duties for 
obtaining evidence.  The March 2006 and April 2008 letters 
fully addressed all three notice elements as applicable to 
assignment of disability ratings and effective dates.  

Although the March 2006 and April 2008 letters were not sent 
before the initial RO decision in this matter, the Board 
finds that this error was not prejudicial to the Veteran 
because the actions taken by VA after providing the notice 
have essentially cured the error in the timing of notice.  
Not only has the Veteran been afforded a meaningful 
opportunity to participate effectively in the processing of 
his claim and given ample time to respond, but the RO also 
readjudicated the case by way of a Supplemental Statement of 
the Case issued in November 2008, after these letters were 
sent.  For these reasons, it is not prejudicial to the 
Veteran for the Board to proceed to finally decide this 
appeal as the timing error did not affect the essential 
fairness of the adjudication.  

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of pertinent treatment records and providing an 
examination or obtaining a medical opinion when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO obtained VA treatment records 
and obtained relevant insurance examination results from 
Zurich Life.  The Veteran was afforded a VA examination July 
2004 and medical opinions were obtained in July 2004 and May 
2008.  

Significantly, neither the Veteran nor his representative has 
identified, and the record does not otherwise indicate, any 
additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist the appellant in the development 
of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

ORDER

The appeal is denied.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


